DETAILED ACTION
Status of Application
The amendments and response filed 25 July 2022 are acknowledged and have been considered in their entireties.  Claim 27 is cancelled; thus, claims 25-26 and 28-34 are pending and subject to examination on the merits.

Information Disclosure Statement
The two information disclosure statement (IDS) submitted on 25 July 2022 has been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Withdrawal of Previous Objections/Rejections
The rejection of claim(s) 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stretcher et al. (Chapter 5, Methods in Enzymology, 2003, p. 60 – cited on IDS) is withdrawn in view of the amendments to the claims which require the removal of impurities from a clarified harvest antibody material.  Stretcher et al. teach removing impurities from a recombinantly expressed ECorL protein in E. coli.

Maintained/Modified Rejection(s)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-26 and 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13-21 of copending Application No. 16/641,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap to such an extent to be obvious variations of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims in their broadest are drawn to:
	A method for the removal of impurities from a clarified harvest material obtained by (a) culturing host cells which express an antibody, (b) harvesting the antibody material in the cell culture and subjecting it to a clarification step, wherein said method comprises (c) treating the resulting clarified harvest antibody material with high pH to reach a high target pH and subjecting the high pH treated clarified harvest antibody material to a filtration step to obtain a clarified harvest antibody material substantially free of impurities; wherein said high target pH is between about 9 and about 12.5 (claim 25); The method of claim 25, wherein said clarified harvest material is first subjected to protein A chromatography, and wherein a resulting protein A eluate is first incubated at said high pH and then neutralized (claim 32); The method of claim 25, wherein said clarified harvest material is first subjected to protein A chromatography, and wherein a resulting protein A eluate is incubated with NaOH 0.5M to target pH 11 and held for at least 60 min at room temperature (claim 33).  
	The claims to the ‘281 application in their broadest are drawn to: 
A method for preparing a virus-inactivated antibody solution, comprising the steps of (i) harvesting antibody material produced by transfected cells comprising the coding sequences of said antibody, which have undergone cell culture, (ii) a viral inactivation treatment upon said 5 harvested antibody material, selected from the group consisting of incubation with a mixture of a solvent and a detergent or incubation at high pH (Claim 1); The method of claim 1 to claim 5, wherein said high pH is at or above 9 and at or below 12.5 (Claim 13); The method of anyone of claims 13 to 17, wherein said protein A eluate is titrated with NaOH 0.5M to target pH 11, for about 60 min at room temperature (claim 18); and A method of removal of impurities from a cell harvest material comprising the step of treating said cell harvest with high pH followed by a filtration step (claim 21).
As such, the claims differ in that the claims the ‘281 reference application recite it is a method for preparing a virus inactivated antibody solution by utilizing high pH and solvents and detergents.  Whereas the instant claims recite removal of impurities utilizing high pH’s.  However, the methods directly overlap in the method steps utilized including a high pH, utilizing a protein A chromatography column and having a filtration step.  Thus, the method of virus inactivation in an antibody composition and impurity removal in a protein composition, wherein a virus can be considered an impurity, overlap in scope to such an extent that the method steps of the ‘281 reference obviously would achieve the desired results for the instantly claimed methods.  
Applicant’s Response and Examiner’s Rebuttal/Response:
	Applicant’s have asked the rejection be held in abeyance until such time as patentable subject matter has been identified. 
	The Examiner acknowledges this request.  Said rejection is maintained.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25-26 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
The term "substantially" in claim 25 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “substantially” can mean one thing/value to one of ordinary skill in the art and a completely different/value to a different skilled artisan.  As such, the metes and bounds of the claim are not defined.  Claims 26-34 are included in the instant rejection as they do not remedy the noted deficiency of the relative term.  


Applicant’s Response and Examiner’s Rebuttal/Response:
	Applicant’s traverse the rejection of record under 35 U.S.C. 112(b) and state that because the specification describes examples for removing impurities, such as 84% removal of DNA and 74% removal of host cell proteins, as well as providing two tests to measure residual host cell protein, wherein both tests provided comparable results, that this would make the claims and the term “substantially free of impurities”, as definite term.
	Applicant’s also cite two different pieces of case law, namely Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014) and Biosig Instruments, Inc., v. Nautilus, Inc. 783 F.3d 1374, 1378 (Fed. Cir. 2015) as noting that the court had established “[w]hen a ‘word of degree’ is used, the court determines whether the patent provides ‘some standard for measuring that degree, ‘” and “[t]he degree of precision necessary for adequate claims is a function of the nature of the subject matter.” At 1382.
	With regard to the later, the Examiner notes MPEP 2173.02(I) specifically states that claims under examination are construed differently than patented claims, e.g. the claims under consideration by the courts in Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014) and Biosig Instruments, Inc., v. Nautilus, Inc. 783 F.3d 1374, 1378 (Fed. Cir. 2015). 
	With regard to Applicant’s arguments that because they have described a method to ascertain the percent of DNA removed at 84% and the percentage of host cell proteins removed at 74%, that this means “the specification provides a standard for measuring impurities in clarified antibody material” and thus the claims are definite has been considered by is not convincing.  First, having a difference of over 10% between the standard for DNA and protein impurities as described in the specification is a significant difference so as to be confusing in itself for the standard of “substantially free from impurities”.  Second, one skilled in the art recognizes that there many, many other kinds of impurities other than just proteins and DNA which may be found in any cell material.  For example, viruses, RNA, cell membranes/lipids, to name just a few.  The claim recites that the clarified cell harvest material, however, is substantially free impurities, which is interpreted broadly but reasonably to include all impurities.  This interpretation is justified given the limitations of dependent claim 26 which recites it is not just DNA that is considered as an impurity, but all nucleic acids thereby including RNA and other types of cell debris.  Applicant’s own examples go onto describe other methods which necessarily have to be employed to remove virus impurities from the antibody clarified cell harvest material.    
	Thus, given there is no standard for ascertaining what the levels of all impurities are in the clarified material, then the claims are still deemed indefinite and the rejection is maintained. 

Claims 25-26 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claims 25 and 29 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims recite that the pH is between about 9 and about 12.5; or the pH is about 11.  However, there is no definition of the term “about” in the instant specification to which one skilled in the art would be able to ascertain the metes and bounds of the term.  One skilled artisan may construe “about” to mean one value whereas another skilled artisan may construe it having a completely different value.  For example, pH 10.9 can be interpreted as being about 11.  Equally, pH 9.0 can be interpreted as being about 11.  

Applicant’s Response and Examiner’s Rebuttal/Response:
	Applicant’s traverse the rejection under 35 U.S.C. 112(b) as being indefinite for the recitation of the term “about” in reference to high pH.  
	It is asserted that because the specification teaches several buffers and specific ratios of buffer to protein A column eluate that can be used to reach a high target pH (see, e.g., page 44, lines 5-18 and Table 19), the specification provides a standard for measuring a high target pH.  
	The Examiner has considered this statement but does not find it convincing.  The claims state wherein the “high target pH is between about 9 and 12.5”.  At the passage noted by Applicant’s, however, the “high target pH” is stated as being 11 or 11.2, wherein Table 19 shows many different buffers that did or did not achieve reaching the target pH of 11.  These buffers include those that reach the following pH’s: 5.8, 6.8, 10.4, 10.2, 10.8.  It is then stated: “The target pH 11.0 was not reached with all buffers, for instance with acetate and citrate 0.5 M pH 12.0 and Tris 1 M pH 12.0.” (p. 44, lines 14-15), the pH’s stated as not reaching the target pH are 5.8, 6.8 and 10.4.  The later is a number greater than that in the range of “about 9.0 to about 12.5”.  Thus, this provides no standard for ascertaining what the term “about” means in relation to the pH (e.g. “about 9.0 to about 12.5”) and what variances is tolerated and recognized so that the metes and bounds of the claims are clear.  
	As such, the rejection of is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BioRad’s Protein A Antibody Purification Handbook, Issue 5. (May 2016) – cited on IDS.
Regarding claims 25, 26, 31 and 32, it is taught to purify an antibody by performing the following steps: obtaining a clarified sample by filtering it to remove cellular debris (See p. 28, Step 3); loading the sample onto a Protein A column and treating/washing with buffer A at pH 9.0, which is a 1.5 M Glycine/NaOH buffer (See Step 4, p. 28 and p. 26); eluting and then performing a neutralization step with a Tris/HCl buffer at pH 9.0 (See p. 26 and p. 29, Step 6) and finally performing a filtration step, e.g. ultrafiltration (See Step 8, p. 29), wherein the steps combine to obtain a clarified harvest material that is substantially purified, e.g. free from impurities.  
Regarding claims 27, 29 and 30, the 1.5 M Glycine/NaOH buffer is at pH 9.0 which is between about 9 and 12.5 and is considered to also be “about” 11. 
It is noted, the clarified harvest material is “obtainable by”, which renders it a product by process limitation, wherein the manner in which the clarified harvest material is obtained does not necessarily have to follow steps (a) and (b), just so long as a clarified harvested material substantially free from impurities is obtained. 
Finally, regarding “incubating” and “incubation” as recited in the claims, there is no specified time for this limitation in the claims nor does the specification define the term and as such, it can broadly but reasonably be interpreted as any time period.  

Applicant’s Response and Examiner’s Rebuttal/Response:
	Applicant’s traverse the rejection of record under 35 U.S.C. 102(a)(1) for claims 25-26 and 29-32 as being anticipated by BioRad’s Protein A Antibody Purification Handbook, Issue 5. (May 2016) – cited on IDS.
	It is stated that each and every limitation in the claim has not been met.  This is because the reference does not teach anything regarding clarified antibody harvest which has a high target pH of about 9 to about 12.5  Specifically, it is stated:

“However, the BioRad Handbook does not teach treating a resulting clarified harvest antibody material with high pH to reach a high target pH, wherein the high target pH is between about 9 and about 12.5 nor does it teach the step of subjecting said high pH treated clarified harvest antibody material to a filtration step. Instead, the BioRad Handbook discloses “eluting the bound IgG with 0.5 ml elution buffer B1 which is a 0.1 M Sodium citrate buffer pH 5.5 (BioRad Handbook, p. 25, right col., third bullet point) directly into a fresh centrifuge tube containing 25 ul neutralization buffer C to bring the pH of the sample to approximately 7.5.” (BioRad Handbook, p. 29, left col., lines 1-4). The person of ordinary skill in the art would understand from BioRad Handbook’s disclosure that the target pH, i.e., the pH of the sample, is approximately 7.5 and not between about 9 and about 12.5 as claimed. The skilled person would further understand that the material submitted to an optional desalting and concentration ultrafiltration step 8 is not a high target pH material as claimed, but the sample of pH of approximately 7.5. (BioRad Handbook, at p. 29, right column, lines 1-5 of step 8).”
	It is noted from above, the standard for ascertaining what the term “about pH 9.0 and about 12.5” is rendered indefinite.  As such, even assuming arguendo Applicant’s are correct in asserting the pH is 7.5 (rather than 9.0 as stated in the rejection), this would still meet the limitation of “about 9.0”.  
In addition, the rejection clearly states the following: “It is noted, the clarified harvest material is “obtainable by”, which renders it a product by process limitation, wherein the manner in which the clarified harvest material is obtained does not necessarily have to follow steps (a) and (b), just so long as a clarified harvested material substantially free from impurities is obtained.”
As such, essentially the entire manner by which the removal of impurities from a clarified harvest antibody material is performed in the claim, is not of any consequence so long as the material obtained is substantially free of impurities.  This is because this is a nested product by process claim limitation found within a method claim.  The basis for this claim interpretation is from Biogen MA Inc., v. EMD Serono, Inc., (Fed. Cir. 2020) where the court states that there is no logical reason why the nesting of product by process limitations within a method claim should change how novelty of that limitation is evaluated.  Thus, as the BioRad method achieves the same result (albeit by different methods) by teaching a method to obtain a clarified antibody harvest material that is substantially purified, e.g. free from impurities.  This thus, anticipates the instant claims. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 October 2022